Citation Nr: 0014279	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for left ankle 
pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from June 1989 to 
July 1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied an increased 
rating for the veteran's service-connected left ankle 
condition.  Additional evidentiary development is needed 
prior to appellate disposition of this claim.

The Board does not have sufficient evidence to decide this 
claim.  The report of the examination conducted in 1999 is 
inadequate for the Board to determine the current degree of 
impairment resulting from the veteran's left ankle disorder.  
First, the majority of the examination report is comprised of 
answers to a specific series of questions to which the Board 
does not have access.  There is a significant amount of 
information contained in those answers that can only be 
interpreted by reference to the questions.  Since the Board 
does not have access to those specific questions, it is 
impossible to interpret the findings from the 1999 VA 
examination.  The Board does not, therefore, have sufficient 
medical evidence upon which to decide the veteran's claim.  
On remand, the RO should obtain a comprehensive report of the 
February 1999 VA examination that includes the questions to 
which the examiner was responding.

Second, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Although the veteran was accorded a VA examination 
in 1999, it does not appear that the examiner had the claims 
file for review.  In this case, it is necessary that the 
examiner review the medical information contained in the 
claims file, so that an informed opinion can be rendered as 
to the veteran's current level of disability due to his 
service-connected left ankle disorder.  For example, the VA 
examiner only diagnosed arthralgia (i.e., pain), while the VA 
outpatient treatment records show diagnosis of 
osteochondritis dissecans (complete or incomplete separation 
of a portion of joint cartilage and underlying bone).  These 
inconsistencies concerning the nature and severity of the 
veteran's left ankle disorder must be reconciled.  Because 
the 1999 examination was done without benefit of the 
veteran's claims file, it is inadequate, and another 
examination must be conducted, taking into account the 
records of prior medical treatment contained therein.  See 38 
C.F.R. § 4.2 (1999); see also VAOPGCPREC 20-95.

While this claim is in remand status, the RO must obtain all 
of the veteran's VA treatment records from February 1999 to 
the present from the VA Medical Center in Birmingham.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran has stated that he has missed several days from 
work because of his left ankle disorder.  While this case is 
in remand status, he should submit any documentation that 
would support his contentions (i.e., statements from treating 
doctor(s), records from work showing time missed and the 
reason(s), a statement from his employer(s), etc.). 

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Birmingham for 
all treatment since February 1999. 

2.  Advise the veteran that he should 
submit any documentation about his time 
missed from work that would support his 
contention that this was the result of 
his left ankle disorder.

3.  Obtain a comprehensive report of the 
February 1999 VA physical examination 
from the VA Medical Center in Birmingham.  
The RO should make sure that the report 
contains the specific questions that 
prompted the examiner's responses in the 
original examination report.

4.  After obtaining the veteran's VA 
treatment records, schedule him for an 
appropriate VA examination to evaluate 
the severity of his service-connected 
left ankle condition.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected left ankle condition, to 
include neurological deficits, if any.  
The examination(s) should include range 
of motion testing, and all ranges of 
motion should be reported in degrees.  
All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the left ankle.  The examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left ankle is used 
repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected left ankle disability has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

After a review of the service medical 
records, prior VA examination reports, 
and VA treatment records, the examiner 
should discuss the prior medical evidence 
regarding the veteran's service-connected 
left ankle disorder and reconcile any 
contradictory evidence regarding the 
level of his functional impairment and 
any prior medical findings (i.e., 
diagnoses of arthralgia versus 
osteochondritis dissecans).  

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

6.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for an increased rating 
for his service-connected left ankle 
condition, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


